Citation Nr: 9924459	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diverticulitis.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from November 1942 to February 
1946, and from September 1950 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO, which denied claims of service connection for 
diverticulitis, and entitlement to an increased (compensable) 
evaluation for bilateral hearing loss.

The Board will issue a decision concerning the claim for 
service connection for diverticulitis, whereas the claim for 
a higher (compensable) rating for the bilateral hearing loss 
will be addressed in the REMAND following the ORDER.


FINDING OF FACT

There is no competent medical evidence of record suggesting 
the veteran had complaints or received treatment during 
service for diverticulitis, or that he currently has (or ever 
has had) the condition.


CONCLUSION OF LAW

The veteran's claim for service connection for diverticulitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or an injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (1998).

A preliminary determination, however, that must be made in a 
case, as here, involving a claim for service connection is 
whether the claim is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records (SMRs) show treatment 
for a urological disorder in January 1946.  No treatment for 
diverticulitis is shown at any time during service.  His 
first period of active duty ended in February 1946.

The veteran's original application for compensation, received 
at the RO in March 1946, includes claims of service 
connection for a spinal cyst in August 1944, and stomach 
trouble.  These claims were denied by RO rating decision of 
April 1946.  Notice was issued to the veteran.  

The veteran returned to active duty in September 1950.  
Treatment for diverticulitis is not shown.  Additionally, a 
quiescent pilonidal cyst was noted on examination at release 
to inactive duty in February 1953.  The examiner noted that 
his finding was not considered disabling.  The associated 
report of medical history indicates that the veteran denied 
any piles or rectal disease.  He reported boils, but none 
were found.  Additional treatment in service is not 
indicated.

A May 1953 VA examination report shows complaints of bladder 
trouble "same as when I left service-just bothers me now 
and again."  A diagnosis pertinent to the claims presently 
on appeal was not made.

The post-service medical evidence, including VA and private 
examination reports, primarily shows treatment for various 
disorders not pertinent to the appeal.  Treatment for a 
chronic low back strain is shown.  Service connection for 
this disorder was denied in June 1983.  

In statements from the veteran, dated in May and July 1983, 
he indicated that he does not claim entitlement to service 
connection for a spinal cyst.  Rather, he asserted that 
service connection is warranted for pain when sitting, as a 
residual of what he believes was a tail-bone injury in 
service.

In a December 1996 statement, the veteran claimed he is 
entitled to service connection for diverticulitis because he 
began to experience symptoms associated with the condition 
during World War II.

During the course of his personal hearing in June 1998, the 
veteran testified that records regarding treatment of 
diverticulitis soon after his separation from service are 
unavailable as his treating physician for this period of time 
is now deceased.  See Personal Hearing Transcript, page 7.  
The veteran identified other sources of treatment for 
diverticulitis, years later, but none of this treatment was 
within 10 or 15 years of his separation from service in 1953.  
See Personal Hearing Transcript, pages 7 and 8.  The veteran 
did not identify any recent treatment for diverticulitis.

The evidence summarized above shows no complaints or 
treatment during service for diverticulitis and, more 
significantly, no current complaints or a diagnosis of the 
condition.  In the absence of evidence of current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  As noted above, the initial burden of 
submitting a well-grounded claim rests with the veteran.  
Murphy, 1 Vet. App. at 81.  The veteran cannot meet his 
initial burden of submitting a well-grounded claim by relying 
on his own assertions and opinions regarding a medical issue, 
such as a diagnosis of the condition claimed.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As a layperson without the 
appropriate medical training and expertise, he is not 
competent to render an opinion on such a medical matter.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
While he notes that he has continued to experience occasional 
"tail-bone" pain and other symptomatology since service, 
without competent (i.e., medical) evidence of a current 
disability (and of a nexus between that disability and 
service), his assertions, alone, are not sufficient to 
establish his claim as well grounded.  Id.; Savage, 10 Vet. 
App. at 498.

A well-grounded claim requires more than mere allegations; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In view of the 
foregoing, the Board must conclude that the veteran has not 
met his burden of presenting a plausible claim.  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
While the veteran testified as to sources of post-service 
treatment for diverticulitis, this treatment was no more than 
25 or 30 years ago, i.e., 10 to 15 years after his separation 
from service in 1953.  Additionally, he specifically 
testified that records regarding treatment within a year or 
more of service are no longer available.  Moreover, he did 
not allege that any of these physicians associated any of his 
purported symptomatology or treatment of diverticulitis with 
his prior service in the military, including any incident in 
service.  Accordingly, his June 1998 testimony is 
insufficient to place the VA on notice of the existence of 
relevant evidence which would well ground his claim.  Id.

As the RO specifically denied the claim as not well grounded, 
there is no issue of prejudice to the veteran in the Board 
doing the same.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  
The duty to inform the veteran of the evidence necessary to 
complete his application for service connection has been met.  
See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

As a well-grounded claim has not been submitted, service 
connection for diverticulitis is denied.


REMAND

The Board has carefully reviewed the claims file on appeal, 
and finds that a remand is required, even though it will, 
regrettably, delay a decision regarding the claim for an 
increased (compensable) rating for bilateral hearing loss.  

The veteran's service-connected bilateral hearing loss is 
currently shown to be manifest by right ear pure tone 
thresholds for the frequencies 1,000, 2,000, 3,000 and 4,000 
hertz (cycles per second) of 55, 50, 50, and 50 decibels, 
respectively, with speech discrimination ability of 64 
percent correct, and left ear pure tone threshold for these 
frequencies of 30, 20, 60 and 65 decibels, respectively, with 
speech discrimination ability of 92 percent correct.

The veteran challenges the denial of a compensable rating for 
his bilateral hearing loss, on the basis of conversational 
difficulty.  The Board observes that, on May 11, 1999, VA 
announced amendments to VA's Schedule for Rating Disabilities 
(Rating Schedule), which contains the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss.  See 64 Fed. Reg. 25202-25210 
(1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  
The amended criteria became effective on June 10, 1999.  
Under the new criteria, when the pure tone threshold at each 
of the four specified frequencies (of 1000, 2000, 3000, and 
4000 Hertz) are 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-25210 (to 
be codified at 38 C.F.R. § 4.86).  Because the record 
reflects that at several frequencies the veteran's pure tone 
thresholds were at 55 decibels or more, this change might 
have an impact on the evaluation of his hearing loss.  
Accordingly, a remand for a VA audiologic examination, to 
include consideration of the above amended regulations 
governing hearing loss, is in order.  


Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  As the veteran has 
not been afforded RO consideration of both the former and 
revised criteria, a remand is appropriate. Furthermore, if 
the claim continues to be denied, the RO must provide notice 
to the veteran of the revised applicable schedular criteria, 
and afford him an opportunity to respond with argument and/or 
supporting evidence.

The Court has long held that the VA is under a statutory duty 
to assist claimants in the development of facts pertinent to 
their claims, as set forth in 38 U.S.C.A. § 5107 (West 1991) 
and 38 C.F.R. §§ 3.103 and 3.159 (1998), and that this duty 
includes the necessity of completing additional development of 
the record, including a VA examination, if the record 
currently before it is inadequate.  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990).  Accordingly, in light of the 
above, the matter is remanded for the following development:

1.  The RO should contact the veteran and 
request that he identify any pertinent 
audiologic treatment, to include 
obtaining authorizations for the release 
of private medical records, if identified 
by the veteran.  Thereafter, the RO 
should obtain and associate with 
the claims folder all records of 
outstanding audiologic treatment or 
examination, VA and/or private.  If any 
search for records is negative, that fact 
should clearly be documented in the 
veteran's claims file.  

2.  Upon the completion of the above 
requested development, the veteran should 
be scheduled for a VA audiologic 
examination.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  Definitive findings and diagnoses 
should be entered.  The examiner is to 
set forth all findings and conclusions, 
along with rationale and support for the 
diagnosis entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  

A copy of this Board Remand must be made 
available to the examiner, as well as 
both the former and revised criteria for 
rating hearing loss, at 64 Fed. Reg. 
25202-25210 (to be codified at 38 C.F.R. 
§ 4.86).  The rating specialist's 
examination report should include 
reference to, and consideration of, both 
the former and revised criteria for 
evaluating hearing loss.  Moreover, the 
examiner must determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  

3.  To help avoid any future remand, the 
RO should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If actions taken are deficient 
in any manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  


4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for a compensable rating for in his 
service-connected bilateral hearing loss, 
to include considering the criteria in 
effect prior to June 10, 1999, as well as 
the new criteria for rating diseases of 
the ear and other sense organs that 
became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO must provide 
adequate reasons and bases for its 
determination, and address all issues and 
concerns that were noted in the REMAND.  

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning this claim during the appropriate time 
frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN,
	Acting Member, Board of Veterans' Appeals


 

